Mr. Justice Vickers, dissenting: I do not concur with the majority opinion in so far as it holds that the rule in Shelley's case has application to the situation presented by this record. The fundamental rule to be observed in the construction of wills is to so construe the instrument as to give effect to the intention of the maker of the will. This rule, in my opinion, is erroneously made to give way in order to apply the rule in Shelley’s case. It is held that the words “heirs-at-law of Gilbert Hubbard” mean those persons who at the time of his death answered the description of his heirs-at-law. If this be the correct interpretation of the will then the application of the rule in Shelley’s case is not improperly made, but I am of the opinion that there is in the context of this will language which clearly indicates that the words “heirs-at-law” cannot be given their technical meaning and held to include those persons who at the death óf Gilbert Hubbard answered that description. The language of the will clearly indicates that the testatrix did not intend that the estate in remainder should vest, under clause 3 of the will, until after the death of the last survivor of her children. The language in said paragraph which to my mind conclusively shows this intention is as follows: “But this trust shall not continue longer than until the decease of the last survivor of my children, when the said estate, and all accumulations thereof,1 shall forthwith vest in the heirs-at-law of my husband, Gilbert Hubbard, unless,” etc. The word “when,” although used as a' conjunction, retains its adverbial sense of time and qualifies the dependent clause which it introduces, “the said estate, and all accumulations thereof, shall forthwith vest in the heirs-at-law of my husband, Gilbert Hubbard,” and is equivalent to saying, “when the last survivor of my children shall die, then or at that .time all of the estate shall vest in the heirs of my husband.” Such is the recognized meaning of the word “when.” (See Int. Diet.) This interpretation of the will is rendered more certain by the use of the word “forthwith” in the clause of the will under consideration. This word means, at once; immediately. The rule in Shelley’s case cannot apply to the will before us, in my opinion, since its context clearly shows that the word “heirs” does not refer to those persons who answered that description at the time of the death of the life tenant. Johnson v. Askey, 190 Ill. 58; Bond v. Moore, 236 id. 576; Smith v. Winsor, 239 id. 567; Ætna Life Ins. Co. v. Hoppin, 249 id. 406; Winter v. Dibble, 251 id. 200. The trial court -construed the will in such a way as to give appellant the full benefit of all the provisions thereof designed to confer upon her any rights in this estate. There is not an intimation in any part of the will that appellant shall have any interest other than a life estate. In my opinion she is entitled to nothing more. The decree of the circuit court of Cook county properly disposed of this controversy, and it should be affirpied.